—Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered April 30, 2002, which denied the motion of defendants-respondents-appellants for summary judgment dismissing the complaint as against them and the cross motion of plaintiffs for summary judgment as to liability, unanimously affirmed, without costs.
In this action to recover for injuries allegedly sustained by plaintiffs when the car in which they were riding became disabled on a highway and was struck from behind, triable issues of material fact preclude a grant of summary judgment in favor of either defendant movants or plaintiff cross movants. These *259issues include whether the driver of the car that became disabled was negligent, in either driving too fast or inattentively, and by reason of any such negligence failed to avoid the debris to which the vehicle’s breakdown is attributed, thus causing or contributing to the risk of the ensuing collision (see Sutton v Carolei, 244 AD2d 156). Concur — Saxe, J.P., Sullivan, Ellerin, Lerner and Gonzalez, JJ.